Citation Nr: 1329207	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-07 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cervical spine condition (neck condition).

3.  Entitlement to service connection for an acquired 
psychiatric condition, to include anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1976 to 
August 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

The issues of entitlement to service connection for back and 
neck conditions were previously denied in a September 2007 
statement of the case.  The Veteran did not timely file new 
evidence or a substantive appeal, so the decision is now 
final.  The Veteran filed his current claim in October 2008.

The Board must note that in reviewing this case the Board 
has not only reviewed the Veteran's physical claims file, 
but also his file on the "Virtual VA" system to ensure a 
total review of the evidence.


FINDINGS OF FACT

1.  The RO denied the Veteran's claims for entitlement to 
service connection for back and neck conditions in a 
September 2007 statement of the case.  The Veteran was 
notified of the decision, but did not timely file new 
evidence or a substantive appeal.

2.  Evidence obtained since the time of the September 2007 
statement of the case does not raise a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for the Veteran's back or neck 
conditions.

3.  The evidence does not establish the Veteran's current 
psychiatric condition, to include depression and anxiety 
disorders, either began during, or were otherwise caused by, 
his military service.


CONCLUSIONS OF LAW

1.  The September 2007 statement of the case which denied 
entitlement to service connection for the Veteran's back 
condition is final; new and material evidence has not been 
submitted, and the Veteran's claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103 (2012).  

2.  The September 2007 statement of the case which denied 
entitlement to service connection for the Veteran's neck 
condition is final; new and material evidence has not been 
submitted, and the Veteran's claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103 (2012).  

3.  The criteria for service connection for an acquired 
psychiatric condition, to include anxiety, have not been 
met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's previous claims for entitlement to service 
connection for back and neck conditions were denied by a 
September 2007 statement of the case.  The Veteran did not 
timely file new evidence or a substantive appeal within 60 
days and the decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a).  However, a previously denied claim may 
be reopened by the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The preliminary question of whether a previously denied 
claim should be reopened is a jurisdictional matter that 
must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, the initial question before the 
Board is whether new and material evidence has been 
presented to reopen the claim.

At the time of the September 2007 statement of the case the 
evidence included service treatment records, VA treatment 
records from December 2005 to February 2006, and private 
treatment records from Dr. C.C. for November 2004 through 
2005, Advanced Radiology from June 2006, Dr. Olin from 
September 2006, and Open MRI from November 2006.

In October 2008 the Veteran sought to reopen his previously 
denied claims.  Considerable additional evidence has been 
presented in conjunction with the claim to reopen, including 
updated VA treatment records from July 2007 through October 
2009, the report from a VA joint examination in September 
2008, and additional statements from the Veteran and his 
representative.  Additionally, the Veteran submitted a 
private record from Open MRI in October 2006 directly to the 
Board, and waived consideration by the agency of original 
jurisdiction.  As such, the Board finds this additional 
private treatment record may be properly considered by the 
Board.

The Board finds the evidence summarized above was not 
previously submitted to the VA before the RO's September 
2007 decision.  This evidence is therefore "new."  The Board 
will now turn to a discussion of whether this evidence is 
"material" in each of the Veteran's claims in turn.

The Board is aware that when determining whether the 
submitted evidence meets the definition of new and material 
evidence, VA must consider whether the new evidence could, 
if the claim were reopened, reasonably result in 
substantiation of the claim.  Shade v. Shinseki, 24 Vet. 
App. 110, 118 (2010).  Pursuant to Shade, evidence is 
considered new if it has not been previously submitted to 
agency decisionmakers, and it is material if, when 
considered with the evidence of record, it would at least 
trigger VA's duty to assist by providing a medical opinion, 
which might raise a reasonable possibility of substantiating 
the claim.  Id. Moreover, the Court explained this standard 
is intended to be a low threshold.  Id.  Additionally, 
evidence is presumed to be credible for the limited purpose 
of determining whether to reopen a claim.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Back

Although the Veteran has submitted new evidence pertaining 
to his back condition since the September 2007 statement of 
the case, as discussed below the Board does not find this 
new evidence to be material.

In the September 2007 statement of the case the RO found 
that although the evidence established the Veteran currently 
had moderate degenerative disc disease of his lumbar spine, 
the evidence did not establish the Veteran's current 
condition was incurred in or caused by his military service.  
The RO explained service treatment records fail to show any 
complaint of or treatment for a back condition during 
service.  Post-service treatment records do not show 
degenerative disc disease until 2006, nearly thirty years 
after the Veteran separated from military service and after 
a post-service work-related injury.

The Board finds the Veteran's newly submitted evidence 
continues to reflect the Veteran has moderate degenerative 
disc disease in his lumbar spine.  However, the Veteran's 
claim was not previously denied for failure to establish he 
currently has a disability.  Rather, his claim was denied 
for failure to establish his current back condition began 
during, or was otherwise caused by, his military service.  
The Board finds the newly submitted medical evidence does 
not include any opinion relating the Veteran's back 
condition to his military service.  Therefore the new 
medical evidence is not material.

The Board notes in his November 2011 written statement the 
Veteran asserted that he had scoliosis and fusion of his 
back, spine, and neck before entering military service.  He 
alleged these conditions caused difficulties during his 
military service, including being held back for two weeks of 
retraining during basic training.  The Board notes that the 
service treatment records do not support the Veteran's 
contentions, as he is noted to have normal spine at both 
entrance and separation examinations.  However, even if 
presumed credible the Veteran's lay assertions would at best 
establish he had a back condition of scoliosis which pre-
existed his military service.  However, the medical evidence 
does not establish the Veteran currently has scoliosis of 
his back.  Additionally, the Veteran's lay assertions do not 
suggest his currently diagnosed back condition of 
degenerative disc disease of the lumbar spine began during, 
or was otherwise caused by, his military service.  
Therefore, the Board finds the Veteran's lay assertions do 
not address the reason the Veteran's claim was denied, that 
is whether his currently diagnosed lumbar degenerative disc 
disease is related to his military service.

Simply stated, the new evidence does not associate the 
current back condition with the Veteran's military service 
in the 1970's. 

Based on the foregoing, the Board finds the new evidence 
does not establish that the Veteran's currently diagnosed 
back condition began during, or was otherwise caused by, his 
military service.  As such, the Board finds the newly 
submitted evidence is not material.  Because the Veteran has 
not submitted new and material evidence regarding his 
currently diagnosed lumbar degenerative disc disease, the 
Board finds the Veteran's claim for service connection for a 
back condition is not reopened and remains denied.

Neck

The Board also finds that although the Veteran has submitted 
new evidence pertaining to his neck condition since the 
September 2007 statement of the case this new evidence is 
not material.

In the September 2007 statement of the case the RO denied 
the Veteran's claim for service connection for a neck 
condition.  The RO noted that the Veteran did complain of 
stiff neck for two days during military service and was 
diagnosed with muscle sprain.  However, the RO found this 
condition was not chronic and the July 1979 separation 
examination noted normal neck condition.  

The RO continued that post-service records established the 
Veteran had a work-related injury in November 2004 (many 
years after service).  The RO found all post-service 
treatment notes found the Veteran's neck condition was 
related to his post-service job injury and not his military 
service, and denied the Veteran's claim for service-
connection.

The Board finds the Veteran's newly submitted evidence 
continues to reflect the Veteran currently has a chronic 
neck condition.  However, as above, the Veteran's claim was 
not previously denied for failure to establish he currently 
has a disability.  Rather, his claim was denied for failure 
to establish his current neck condition began during, or was 
otherwise caused by, his military service.  The Board finds 
that none of the newly submitted medical evidence serves to 
relate the Veteran's neck condition to his military service.  
Therefore, the newly submitted medical evidence is not 
"material."

In his November 2011 written statement the Veteran asserted 
that his neck problems continued to get worse since his exit 
from active duty.  While this specific document written by 
the Veteran had not previously been submitted to the VA, the 
Board finds the Veteran had made similar assertions in his 
original claim for service connection.  In the September 
2007 statement of the case the RO previously contemplated 
the Veteran's assertions of continuity of symptomatology 
since military service, but found the Veteran's assertions 
were not supported by competent evidence.  As such, the 
Veteran's lay allegations that his neck pain continued since 
military service have already been considered by the RO in 
previous determinations (it is not a "new" contention).  
Therefore this lay assertion by the Veteran is not "new" 
evidence.  The new evidence does not relate the Veteran's 
neck disability to his military service in the 1970's.  

Based on the foregoing, the Board finds the Veteran has not 
submitted any new and material evidence which relates to the 
previously unestablished fact that his current neck 
condition began during, or was otherwise cause by, his 
military service.  As such, the evidence submitted since 
September 2007 is not material and does not reasonable 
result in substantiation of the claim under Shade.  The 
Veteran's claim for service connection for a neck disability 
is therefore not reopened and remains denied.

Service Connection for Acquired Psychiatric Condition

The Veteran is also seeking service connection for an 
acquired psychiatric condition, to include anxiety.  In 
seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The medical evidence does establish the Veteran currently 
has a psychiatric condition.  The record reflects he has 
been alternatively diagnosed with anxiety disorder and 
depression disorder, as well as received treatment for abuse 
of alcohol and cannabis, as well as pathological gambling.  
However, as will be discussed, the Board does not find the 
Veteran's currently diagnosed psychiatric condition is 
related to the Veteran's military service.

Service treatment records were reviewed and do not establish 
the Veteran made any complaint of, or received any treatment 
for, any psychiatric condition during military service.  At 
his July 1979 separation examination the Veteran's 
psychiatric condition was noted to be normal.  In the 
accompanying report of medical history the Veteran denied 
ever being treated for a mental health condition.  
Therefore, the Board finds the evidence does not establish 
the Veteran was treated for a psychiatric condition during 
his military service, providing some evidence against this 
claim.

The medical records also fail to establish the Veteran 
developed a psychiatric condition shortly after his military 
service.  Instead, the earliest psychiatric treatment 
records are from 2001, over twenty years after the Veteran 
separated from military service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy 
period without medical complaints about a condition can be 
considered as a factor in resolving a claim).  

More persuasively, the Veteran filed separate claims for 
service connection during this interim period, including 
claims for service connection for hearing loss and a knee 
condition filed less than a year after he separated from 
military service.  However, the Veteran made no mention of 
any psychiatric condition at that time.  The filing for 
service connection of other complaints soon after service 
establishes that the Veteran was aware of VA and the process 
for filing disability claims for service connection, and the 
failure to seek service connection for psychiatric condition 
weighs against the conclusion that he was experiencing a 
psychiatric condition at that time.  Instead, the Veteran 
did not file the current claim until 2008.  Therefore, the 
Board finds the Veteran's failure to file a claim for 
service connection for a psychiatric condition or seek 
medical treatment for at least twenty years after he 
separated from service probative, providing some limited 
evidence against his own claim that he has had this problem 
since service. 

Finally, the Board notes that the medical evidence of record 
does not otherwise relate the Veteran's currently diagnosed 
psychiatric condition to his military service.  The record 
does not include the medical opinion of any professional 
relating the Veteran's psychiatric condition to his military 
service.  Instead, when a VA medical care provider asked the 
Veteran to identify the stressors for his current 
psychiatric condition in August 2009 the Veteran listed 
homelessness, bankruptcy, financial stressors, child 
support, and custody issues.  The Veteran notably did not 
list his previous military service as a stressor.  
Therefore, the Board finds the medical evidence of record 
does not relate the Veteran's current anxiety and depressive 
disorders to his military service, including statements made 
by the Veteran himself during medical treatment.

Based on all of the foregoing the Board finds the evidence 
does not establish the Veteran's currently diagnosed 
psychiatric conditions, including depressive and anxiety 
disorders, are related to his military service.  Service 
treatment records do not establish the Veteran had any 
psychiatric condition during military service, and the 
evidence does not establish the Veteran sought treatment or 
benefits for any psychiatric condition until more than 
twenty years after separating from military service.  
Finally, the medical evidence, including statements made by 
the Veteran during the course of treatment, does not 
otherwise relate his current psychiatric condition to his 
military service.  Therefore the Veteran's claim for 
service-connection for a psychiatric condition is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to veterans.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Notice must be provided to a veteran before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits and must:  (1) inform the veteran 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the veteran 
about the information and evidence that VA will seek to 
provide; and (3) inform the veteran about the information 
and evidence the veteran is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a veteran of the criteria for 
establishing a disability rating and effective date of 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).  

With regards to the claims for service connection for neck 
and back conditions, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that the VCAA notice requirements in 
regard to new and material evidence claims require VA to 
send a specific notice letter to the veteran that: (1) 
notifies him of the evidence and information necessary to 
reopen the claim (i.e., describes what is meant by new and 
material evidence); (2) identifies what specific evidence is 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits; and (3) provides general VCAA notice 
for the underlying service connection claim.

In the present case, required notice was provided by letters 
dated in August and October 2008, which informed the Veteran 
of all the elements required by the Pelegrini II Court as 
stated above.  Both letters also informed the Veteran how 
disability ratings and effective dates were established.  
The October 2008 letter provided the notice required by Kent 
for the Veteran's claims for neck and back conditions.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

As to VA's duty to assist, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
and private treatment records have been obtained, as have 
service treatment records.  Additionally, the Veteran was 
offered the opportunity to testify at a hearing before the 
Board, but he declined. 

The Board notes that the Veteran was not provided a VA 
examination regarding any of the three claims discussed 
above.  However, as will be discussed the Board finds no VA 
examination was required in any of these claims.

The Board will first address the Veteran's claims to reopen 
service connection for back and neck conditions.  VA 
regulations provide that no VA examination is required 
unless new and material evidence is presented to reopen a 
previously adjudicated claim.  38 U.S.C.A. § 5103A(d)(1, 2); 
38 C.F.R. § 3.159(c)(4);
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Because 
the Board found the Veteran did not submit new and material 
evidence in either of these claims the claims were not 
reopened and no examinations were required.

In regards to the Veteran's claim for service connection for 
a psychiatric condition, the Board notes an examination is 
not always required to satisfy the duty to assist.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that an examination is required when (1) there is evidence 
of a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

Although the evidence establishes the Veteran has a current 
psychiatric disability, as discussed above the record does 
not contain any probative evidence indicating his current 
disability may be related to his military service.  As such, 
the requirements of McLendon were not met and no VA 
examination was required.

As discussed, VA has satisfied its duties to notify and 
assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this 
appeal.

ORDER

New and material evidence has not been presented to reopen a 
claim for entitlement to service connection for the 
Veteran's back condition, the claim is not reopened, and the 
appeal is denied.

New and material evidence has not been presented to reopen a 
claim for entitlement to service connection for the 
Veteran's neck condition, the claim is not reopened, and the 
appeal is denied.

The Veteran's claim for service connection for an acquired 
psychiatric condition is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


